Citation Nr: 0921094	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that his current psychiatric disorder 
arose during and is related to incidents that occurred during 
active service.  In January 2004, the Veteran reported to a 
VA psychological examiner that he had attended the United 
States Naval Academy Preparatory School with hopes of getting 
into the aviation program and continuing at the Naval 
Academy.  The Veteran said that his attention and 
concentration were problematic and he had a difficult time 
with his classes.  He said these problems were complicated by 
feeling homesick and depressed.  He failed a spatial 
perception test and was told that he would not be able to 
train to be a pilot.  The Veteran also reported many 
unpleasant experiences at the Preparatory School including 
harassment by instructors, racist comments, and being 
threatened with physical maltreatment by fellow cadets.  In 
light of this, the Board finds that the Veteran should be 
asked to complete a VA Form 21-0781a, to provide specific 
information concerning his claimed personal trauma.

The Board further finds that the Veteran's service personnel 
records should be requested through official sources.

The Board also notes that the Veteran has submitted a medical 
opinion that his current psychiatric disorder is related to 
his service.  However, such opinion is based solely on a 
history provided by the Veteran.  This opinion does not take 
into account that service treatment records reflect no 
psychiatric disorder, or the significant post service history 
of working as a police officer including hostage 
negotiations, having his uncle who was also a police officer 
being shot, being accused of wrong doing and fired, and 
debriefing those involved at ground zero in New York 
following the World Trade Center attack.  Thus, if, and only 
if, the Veteran's claimed harassment, racial discrimination, 
or threats toward him in service are verified or 
corroborated, an examination should be scheduled to determine 
whether any current psychiatric disability is related to the 
Veteran's active service 35 years ago.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure the Veteran's service 
personnel records through official 
channels.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and dates 
of treatment from all medical providers 
who have treated him for a psychiatric 
disorder since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records, 
including records containing clinical 
findings, referred to by the Veteran which 
are not already contained in the claims 
file.

3.  Send the Veteran a VA Form 21-0781a 
pertaining to claims based on personal 
assault and advise him that the information 
requested on it is needed to resolve his 
claim.  

4.  If, and only if, the Veteran's claimed 
harassment, racial discrimination or 
threatened assault has been corroborated 
following the receipt of additional 
evidence, the Veteran should then be 
afforded a VA psychiatric examination to 
determine the nature of any current 
psychiatric disability and to provide an 
opinion as to its possible relationship to 
service.  The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide a 
diagnosis for all psychiatric disabilities 
identified.  Additionally, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current psychiatric disability is 
related to the Veteran's military service 
versus potentially traumatic post-service 
events that the Veteran has experienced.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

